                 Case 18-10601-MFW              Doc 1722         Filed 11/16/18         Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------------------------- x
                                                                          :
In re:                                                                    : Chapter 11
                                                                          :
THE WEINSTEIN COMPANY HOLDINGS LLC, ET AL., : Case No. 18-10601 (MFW)
                                                                          :
                            1
                  Debtors.                                                : (Jointly Administered)
                                                                          :
                                                                          : Hearing Date: November 29, 2018 at 11:30 a.m.
                                                                          : Objections Due: November 27, 2018 at 4:00 p.m.
                                                                                Related to Docket Nos. 1716, 1717 & 1719
------------------------------------------------------------------------- x

    NOTICE OF HEARING REGARDING FIRST REPUBLIC BANK’S MOTION FOR
        ORDER (I) VACATING DOCKET NUMBER 1574, (II) LIFTING STAY
         WITH RESPECT TO PRODUCING SERVICES AGREEMENT, AND
               (III) ENFORCING PRIOR ORDERS AND RULINGS

        PLEASE TAKE NOTICE that on November 15, 2018, First Republic Bank (“First
Republic”) filed First Republic Bank’s Motion for Order (I) Vacating Docket Number 1574, (II)
Lifting Stay with Respect to Producing Services Agreement, and (III) Enforcing Prior Orders
and Rulings [Docket No. 1716] (the “Motion”) with the United States Bankruptcy Court for the
District of Delaware, 824 North Market Street, Wilmington, Delaware 19801 (the “Bankruptcy
Court”). Contemporaneous with the filing of the Motion, First Republic filed the Motion to Set
Expedited Hearing Date and Shorten Notice Period with Respect to First Republic Bank’s
Motion for Order (I) Vacating Docket Number 1574, (II) Lifting Stay with Respect to Producing
Services Agreement, and (III) Enforcing Prior Orders and Rulings [Docket No. 1716] (the
“Motion to Shorten”). Copies of the Motion and Motion to Shorten were previously served upon
you.

       PLEASE TAKE FURTHER NOTICE that on November 16, 2018, the Bankruptcy
Court approved the Motion to Shorten. See Docket No. 1719.

        PLEASE TAKE FURTHER NOTICE that the Motion has been scheduled to be heard
by the Bankruptcy Court on November 29, 2018 at 11:30 a.m. (prevailing Eastern Time) (the
“Hearing”) before The Honorable Mary F. Walrath, United States Bankruptcy Court for the
District of Delaware, 824 North Market Street, 5th Floor, Courtroom #4, Wilmington, Delaware
19801.


1
    The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
    The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
    New York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
    procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
    is not provided herein. A complete list of such information may be obtained on the website of the Debtors’
    claims and noticing agent at http://dm.epiq11.com/twc.



{01387131;v1 }                                             1
                 Case 18-10601-MFW   Doc 1722       Filed 11/16/18   Page 2 of 2



        PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to the
Motion shall be made in writing and shall set forth the basis thereof, and such responses or
objections must be filed with the Bankruptcy Court and served upon undersigned counsel so as
to be received on or before November 27, 2018 at 4:00 p.m. (prevailing Eastern Time) (the
“Objection Deadline”).

    IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
BANKRUPTCY COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION
WITHOUT FURTHER NOTICE OR HEARING.


Dated: November 16, 2018                         ASHBY & GEDDES, P.A.

                                                 /s/ Ricardo Palacio
                                                 William P. Bowden, Esq. (#2553)
                                                 Ricardo Palacio, Esq. (#3765)
                                                 Katharina Earle, Esq. (#6348)
                                                 500 Delaware Avenue, 8th Floor
                                                 P.O. Box 1150
                                                 Wilmington, DE 19899
                                                 Telephone: (302) 654-1888
                                                 Facsimile: (302) 654-2067

                                                 -and-

                                                 PAUL HASTINGS LLP

                                                 Andrew V. Tenzer, Esq.
                                                 200 Park Avenue
                                                 New York, NY 10166
                                                 Telephone: (212) 318-6000
                                                 Facsimile: (212) 230-7699
                                                 andrewtenzer@paulhastings.com

                                                 Susan Z. Williams, Esq.
                                                 1999 Avenue of the Stars
                                                 Los Angeles, CA 90067
                                                 Telephone: (310) 620-5700
                                                 Facsimile: (310) 620-5899
                                                 susanwilliams@paulhastings.com

                                                 Counsel for First Republic Bank




{01387131;v1 }                               2
